Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed 04/11/2022, with respect to the rejections of claims 3 and 10-15 under Barcelos (US Pub. No. 2016/0244988) has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Barcelos (US Pub. No. 2016/0244988) and Stoltz (US Patent No. 7,690,066). Office action is non-final to afford applicant the opportunity to respond to new grounds of rejections.

Status of Claims
The action is reply to Application filed of April 11, 2022. Claims 3 and 10-15 are currently pending. Claims 1-2 and 4-9 are cancelled by applicant. Claims 3 and 10-15 are being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "providing power to a motor of the water-containing vessel " in line 2. It is unclear how the water-containing vessel can have a motor since it is the environment in which the automatic cleaner is operating as disclosed in claim 14, lines 1-2, thus rendering the claim indefinite. For examining purposes, the Examiner is to interpret the claim limitation of a motor of the automatic cleaner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Barcelos (US Pub. No. 2016/0244988) in view of Stoltz (US Patent No. 7,690,066).
Regarding claim 3, Barcelos discloses: an automatic cleaner (Figures 1-16 element 100) for a water-containing vessel, comprising: 
a. a body (element 151) comprising an inlet (element 113) and an outlet (element 152).
Barcelos further discloses a sensor (element 150 “optical sensor”) spaced on the body (see figure 3) utilized in order to determine if the cleaner is out-of-water based on an output of the optical sensor. However, Barcelos does not expressly disclose means for sensing, as a function of electrical conductivity of water, whether at least a portion of the body is immersed in water, wherein the means for sensing comprises first and second conductors spaced on the body.
Stoltz teaches it was known in the art to have an automatic cleaner (Figures 1-28 element 10) comprising body (element 12), an intake opening (element 141), and means for sensing (see figure 4 element 510), as a function of electrical conductivity of water, whether at least a portion of the body is immersed in water (see col. 16, ll. 58-67 and col. 17, ll. 1-12), wherein the means for sensing comprises first and second conductors (elements 512/514).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Barcelos to incorporate the teachings of Stoltz to provide means for sensing, as a function of electrical conductivity of water, whether at least a portion of the body is immersed in water, wherein the means for sensing comprises first and second conductors. The resultant combination would have first and second conductors of Stoltz now spaced on the body of Barcelos. The motivation for doing so would be to provide an additional means for sensing in order to determine the body of the cleaner is immersed in water in the event the first pair of sensors fail or are clogged by debris, thus preventing the cleaner from emerging from the water-containing vessel and to continuously be submerged during cleaning operations.
Claims 3, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stoltz (US Patent No. 7,690,066).
Regarding claim 3, Stoltz discloses: an automatic cleaner (Figures 1-28 element 10) for a water-containing vessel (see Abstract), comprising: 
a. a body (elements 18/36/38) comprising an inlet (element 141) and an outlet (Detail A); and 
b. means for sensing (see figure 4 element 510), as a function of electrical conductivity of water, whether at least a portion of the body is immersed in water (see col. 16, ll. 58-67 and col. 17, ll. 1-12), wherein the means for sensing comprises first and second conductors (elements 512/514).

    PNG
    media_image1.png
    741
    698
    media_image1.png
    Greyscale

However, Stoltz appears to be silent wherein the first and second conductors are spaced on the body.
However, it would have been it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoltz wherein the first and second conductors are spaced on the body, rearranging parts of an invention involves only routine skill in the art. Doing so provides the first and second conductors being spaced on the body in order to have multiple direct point of contacts at different locations between the water and conductors to provide accurate readings of when the cleaner is submerged, thus allowing the cleaner to cease cleaner operation unless/until the cleaner is returned to the water. See MPEP 2144.04 (VI)(C)
Regarding claim 10, Stoltz modified discloses: the automatic cleaner according to claim 3 in which the body further comprises a bottom surface (Detail B).

    PNG
    media_image2.png
    632
    587
    media_image2.png
    Greyscale

However, Stoltz modified appears to be silent wherein the first and second conductors are spaced on the bottom surface.
However, it would have been it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoltz wherein the first and second conductors are spaced on the bottom surface, rearranging parts of an invention involves only routine skill in the art. Doing so provides the first and second conductors being spaced on the bottom surface in order to have multiple direct point of contacts at different locations between the water and conductors to provide accurate readings of when the cleaner is submerged, thus allowing the cleaner to cease cleaner operation unless/until the cleaner is returned to the water. See MPEP 2144.04 (VI)(C)
Regarding claim 14, Stoltz discloses: a method of operating an automatic cleaner (Figures 1-28 element 10) for a water-containing vessel (see Abstract), the method comprising: 
sensing, using first and second conductors (elements 512/514) on a body (elements 18/36/38) of the automatic cleaner, a presence or absence of water to determine if the automatic cleaner is immersed in water (see col. 16, ll. 58-67 and col. 17, ll. 1-12).
However, Stoltz appears to be silent wherein the first and second conductors are spaced on the body of the automatic cleaner.
However, it would have been it would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoltz wherein the first and second conductors are spaced on the body of the automatic cleaner, rearranging parts of an invention involves only routine skill in the art. Doing so provides the first and second conductors being spaced on the body in order to have multiple direct point of contacts at different locations between the water and conductors to provide accurate readings of when the cleaner is submerged, thus allowing the cleaner to cease cleaner operation unless/until the cleaner is returned to the water.  
Claims 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stoltz (US Patent No. 7,690,066) in view of Barcelos (US Pub. No. 2016/0244988).
Regarding claim 12, Stoltz modified discloses all of the limitations of claim 10, but appears to be silent wherein the bottom surface comprises first and second wells, the first well circumscribing the first conductor and the second well circumscribing the second conductor.
Barcelos teaches it was known in the art to have an automatic cleaner (Figures 1-16 element 100) comprising: a body (element 151) comprising an inlet (element 113), an outlet (element 152), a motor (element 160), means for sensing (element 105), and wherein the bottom surface comprises first and second wells (see annotated figure below), the first well circumscribing the first sensor and the second well circumscribing the second sensor (see annotated figure below).

    PNG
    media_image3.png
    442
    558
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoltz to incorporate the teachings of Barcelos to provide wherein the bottom surface comprises first and second wells. The resultant combination will have the first and second wells of Barcelos now on the bottom surface having the first/second conductors as taught by modified Stoltz. Doing so provides the first/second conductors to be surrounded inside the first/second wells in order to prevent foreign objects from abutting the conductors during cleaning operations, thus preventing the conductors from being damaged during use. 
Regarding claim 13, Stoltz discloses: an automatic cleaner (Figures 1-28 element 10) comprising: 
a. a body (elements 18/36/38) comprising an inlet (element 141) and an outlet (Detail A); 
b. a motor (element 52); 
c. means for sensing (see figure 4 element 510), as a function of electrical conductivity of water, whether at least a portion of the body is immersed in water (see col. 16, ll. 58-67 and col. 17, ll. 1-12).

    PNG
    media_image1.png
    741
    698
    media_image1.png
    Greyscale


However, Stoltz appears to be silent regarding a start switch with which the means for sensing cooperates to provide power to the motor when the body is immersed in water.
Barcelos teaches it was known in the art to have an automatic cleaner (Figures 1-16 element 100) comprising: a body (element 151) comprising an inlet (element 113), an outlet (element 152), a motor (element 160), means for sensing (element 105), and a start switch with which the means for sensing cooperates to provide power to the motor when the body is immersed in water (Fig. 3; [0042-0043]). Because Barcelos et al. discloses the output of the optical sensors control operation of the robotic pool cleaner, as an example, the ability to power off cleaner when in an out-of-water condition; the optical sensors therefore are capable of controlling the operation of the robotic pool cleaner when the body is immersed in water, i.e. signal to provide power (further examples include speeding up the cleaner when little debris is detected).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoltz to incorporate the teachings of Barcelos to provide a start switch with which the means for sensing cooperates to provide power to the motor when the body is immersed in water. Doing so provides a start switch that cooperates with the means of sensing to allow the user to control the operation of immersion of the robotic cleaner in order to prevent the cleaner from being uncontrollable submerged and damaged during immersion/cleaning operations.
Regarding claim 15, Stoltz modified discloses all of the limitations of claim 14 and further discloses a motor (element 52), but does not expressly disclose wherein providing power to a motor of the water-containing vessel if the presence of water is sensed; and withdrawing power to the motor if the absence of water is sensed.
Barcelos teaches it was known in the art to have an automatic cleaner (Figures 1-16 element 100) comprising: a body (element 151) comprising an inlet (element 113), an outlet (element 152), a motor (element 160), means for sensing (element 105), and wherein providing power to a motor of the water-containing vessel if the presence of water is sensed; and withdrawing power to the motor if the absence of water is sensed (see paragraph 0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Stoltz to incorporate the teachings of Barcelos of providing power to a motor of the water-containing vessel if the presence of water is sensed; and withdrawing power to the motor if the absence of water is sensed. The motivation for doing so allows the user to control the power being provided or withdrawn to the motor of the device in order to prevent damages or overuse of the motor during cleaning operations 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 11 recites limitations related to the automatic cleaner and specifically wherein ach of the first and second conductors is a metallic post.
The teaching of Stoltz discloses an automatic cleaner (Figures 1-28 element 10) comprising means for sensing (see figure 4 element 510), as a function of electrical conductivity of water, whether at least a portion of the body is immersed in water (see col. 16, ll. 58-67 and col. 17, ll. 1-12), wherein the means for sensing comprises first and second conductors (elements 512/514). However, the above reference does not disclose that the first and second conductors is a metallic post.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313) 446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        06/01/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723